Case: 20-1200    Document: 39    Page: 1   Filed: 12/21/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  SANDRA L. TIPPITT,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1200
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-0815, Judge Joseph L. Toth.
                 ______________________

                Decided: December 21, 2020
                  ______________________

      STEPHEN S. RABINOWITZ, Dechert LLP, New York, NY,
 for claimant-appellant. Also represented by KATHERINE A.
 HELM; LUKE M. REILLY, Philadelphia, PA.

     MEEN GEU OH, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, MARTIN F. HOCKEY, JR., ROBERT
 EDWARD KIRSCHMAN, JR.; CHRISTINA LYNN GREGG, BRIAN
Case: 20-1200    Document: 39      Page: 2    Filed: 12/21/2020




2                                            TIPPITT   v. WILKIE



 D. GRIFFIN, Office of General Counsel, United States De-
 partment of Veterans Affairs, Washington, DC.
                  ______________________

    Before DYK, MOORE, and O’MALLEY, Circuit Judges.
 MOORE, Circuit Judge.
      Sandra L. Tippitt, the surviving spouse of veteran John
 M. Richardson, appeals a decision of the United States
 Court of Appeals for Veterans Claims (Veterans Court) af-
 firming the Board of Veterans Appeals’ denial of her claim
 for service connection. Tippitt v. Wilkie, No. 18-0815, 2019
 WL 3923141 (Vet. App. Aug. 20, 2019). For the reasons
 below, we dismiss-in-part, vacate-in-part, and remand.
                        BACKGROUND
     Mr. Richardson served in the Marine Corps from 1967
 until 1971. In 1997, he received treatment for a heart con-
 dition in both VA and non-VA facilities. He was diagnosed
 with non-ischemic cardiomyopathy. In 2000, at a private
 facility, Mr. Richardson was diagnosed with ischemic car-
 diomyopathy. He continued to seek treatment for his heart
 condition until he passed away due to heart failure on Sep-
 tember 17, 2009.
     In 2010, Ms. Tippitt filed a compensation claim for Mr.
 Richardson’s death. She claimed presumptive service con-
 nection between Mr. Richardson’s death and his military
 service, arguing Mr. Richardson should be presumed to
 have been exposed to Agent Orange based on temporary
 duty in or participation in flights to Vietnam. See 38 U.S.C.
 § 1116. Based on this presumption, she alleged Mr. Rich-
 ardson was entitled to service connection for both non-is-
 chemic and ischemic cardiomyopathy. J.A. 2569–70; see 38
 C.F.R. § 3.309(e). Ms. Tippitt also claimed a direct service
 connection between Mr. Richardson’s death and his mili-
 tary service, alleging Mr. Richardson was exposed to
Case: 20-1200          Document: 39   Page: 3   Filed: 12/21/2020




 TIPPITT   v. WILKIE                                          3



 toxins, including herbicides, while serving in Okinawa or
 at the Southern California bases where he was stationed.
      The regional office (RO) denied Ms. Tippitt’s claim. Af-
 ter two remands for further record development, the Board
 affirmed the RO’s denial. It determined that the evidence
 failed to show Mr. Richardson served in Vietnam and that
 his death was not the result of a presumptive disease found
 to be related to exposure to herbicide agents. The Board
 also determined that there was insufficient evidence to
 show Mr. Richardson was exposed to herbicides during his
 service in Okinawa or that Mr. Richardson’s non-ischemic
 cardiomyopathy was related to his alleged exposure to
 other toxins or chemicals at the Southern California bases.
      Ms. Tippitt appealed to the Veterans Court, arguing
 (1) the Board improperly rejected photo and flight record
 evidence offered to show Mr. Richardson was in Vietnam
 and (2) the VA medical opinion the Board relied on failed
 to account for Mr. Richardson’s ischemic heart disease di-
 agnosis. The Veterans Court affirmed the Board’s decision.
 It held that the Board considered and found unpersuasive
 the photos and flight record evidence. It also determined
 the Board’s failure to acknowledge the ischemic cardiomy-
 opathy diagnosis in its presumptive service connection
 analysis was harmless because Ms. Tippitt failed to prove
 Mr. Richardson served in Vietnam. Finally, it affirmed the
 Board’s denial of direct service connection. Ms. Tippitt ap-
 peals.
                             DISCUSSION
     Our jurisdiction for reviewing decisions of the Veterans
 Court is limited. We have jurisdiction “to review and de-
 cide any challenge to the validity of any statute or regula-
 tion or any interpretation thereof . . . and to interpret
 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision.” 38 U.S.C. § 7292(c).
 Except to the extent an appeal raises a constitutional issue,
 we may not review “a challenge to a factual determination,
Case: 20-1200    Document: 39      Page: 4   Filed: 12/21/2020




4                                            TIPPITT   v. WILKIE



 or [] a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2). We re-
 view the Veterans Court’s legal determinations de novo.
 Joyner v. McDonald, 766 F.3d 1393, 1394 (Fed. Cir. 2014)
                              I.
     Ms. Tippitt contends the Veterans Court erred in hold-
 ing that the Board properly dismissed her flight record and
 photo evidence. With respect to the flight record evidence,
 she argues that the VA had an obligation under 38 U.S.C.
 § 5103A to assist her in obtaining the records needed to
 substantiate the flight logs. Ms. Tippitt only argued before
 the Veterans Court, however, that the notice requirements
 of § 5103(a) required the Board to instruct her “as to the
 VA’s requirements for the appropriate authentication of
 the evidence she submitted.” J.A. 3065. Ms. Tippitt ar-
 gued, therefore, for pre-adjudication notice from the Board
 of any deficiencies in her evidence. The Veterans Court re-
 jected Ms. Tippitt’s argument, reasoning that “[t]he duty to
 notify is not an ongoing requirement to assess all evidence
 presented prior to adjudicating a decision on that same ev-
 idence.” Tippitt, 2019 WL 3923141, at *3.
     As the government argues, failure to notify and failure
 to assist are distinct arguments. Ms. Tippitt did not press
 a duty-to-assist argument below regarding the flight logs,
 and we, therefore, decline to consider it for the first in-
 stance on appeal. See Forshey v. Principi, 284 F.3d 1335,
 1353–54 (Fed. Cir. 2002) (en banc), superseded on other
 grounds by statute, Veterans Benefits Act of 2002, Pub. L.
 No. 107-330, § 402(a), 116 Stat. 2820, 2832. 1



    1   To the extent Ms. Tippitt argues that the VA failed
 to comply with the Board’s remand order that included the
 request for flight records, the Board already determined
 the VA substantially complied with both the Board’s 2014
 and 2016 remand orders. J.A. 10. This application of law
Case: 20-1200          Document: 39    Page: 5   Filed: 12/21/2020




 TIPPITT   v. WILKIE                                           5



      With respect to the photo evidence, Ms. Tippitt argues
 that the Board erroneously excluded photos as inadmissi-
 ble for lack of foundation and that the Veterans Court then
 applied the wrong legal standard in affirming that exclu-
 sion. We do not agree.
     The Board evaluated the evidence, including the pho-
 tos, and determined it did not support the claim that Mr.
 Richardson served in Vietnam. The Board first found Mr.
 Richardson’s contemporaneous service records unsupport-
 ive of a claim he served in Vietnam. J.A. 16. It found, in-
 stead, that the records for Mr. Richardson’s specific unit
 indicated his unit flew support for Marine troops in Japan,
 directly contradicting the contention Mr. Richardson flew
 helicopters to Vietnam. J.A. 16–17. The Board then bal-
 anced that evidence against Ms. Tippitt’s photo and flight
 record evidence and determined the latter was insufficient
 to “give rise to establishing equipoise.” J.A. 17. Because
 the Board’s weighing of the evidence is a factual determi-
 nation over which we lack jurisdiction to review, we dis-
 miss this portion of the appeal. 38 U.S.C. § 7292(d)(2).
                                 II.
     Ms. Tippitt also contends the Veterans Court legally
 erred in not conducting a harmless error analysis regard-
 ing the Board’s conclusion of no direct service connection
 for Mr. Richardson’s alleged ischemic cardiomyopathy.
 She argues the Board’s conclusion was based only on a VA
 medical opinion that found no connection to non-ischemic
 cardiomyopathy without considering the ischemic cardio-
 myopathy diagnosis. The Veterans Court agreed with Ms.
 Tippitt that “the Board did err in not acknowledging the
 veteran’s diagnosis of ischemic cardiomyopathy, one of the
 conditions associated with herbicide exposure.” Tippitt,



 to fact is a determination over which we do not have juris-
 diction. 38 U.S.C. § 7292(d)(2).
Case: 20-1200     Document: 39     Page: 6    Filed: 12/21/2020




6                                             TIPPITT   v. WILKIE



 2019 WL 3923141, at *4 n.1. Though the Veterans Court
 acknowledged this Board error, it did not make a determi-
 nation regarding whether this error impacted the determi-
 nation regarding Ms. Tippitt’s direct service connection
 claim.
     In reviewing the Board’s decision, the Veterans Court
 shall “take due account of the rule of prejudicial error.” 38
 U.S.C. § 7261(b)(2). Here, the Veterans Court determined
 the Board’s failure to acknowledge a diagnosis of ischemic
 cardiomyopathy was harmless with respect to the pre-
 sumptive service connection claim. 2 It did not, however,
 conduct the harmless error analysis for the same ischemic
 cardiomyopathy diagnosis in its direct service connection
 analysis. Accordingly, we vacate the Veterans Court’s af-
 firmance of the Board’s denial of Ms. Tippitt’s direct service
 connection claim and remand for the Veterans Court to as-
 sess whether the Board’s failure to acknowledge the is-
 chemic cardiomyopathy diagnosis was harmless with
 respect to the direct service connection claim.
                         CONCLUSION
     Because we decline to consider Ms. Tippitt’s new flight
 records arguments and because we lack jurisdiction to re-
 view the Board’s weighing of Ms. Tippitt’s submitted photo
 evidence, we dismiss-in-part. Because the Veterans Court
 erred in not conducting a harmless error analysis with



     2    Ms. Tippitt argues that if we hold the Veterans
 Court erred in finding no error in the Board’s weighing of
 Ms. Tippitt’s flight record and photo evidence, then we
 must vacate the Veterans Court’s harmless error determi-
 nation for her presumptive service connection claim. Be-
 cause we do not so hold, however, we dismiss this portion
 of the appeal as it raises a challenge to the Veterans
 Court’s application of law to facts, which is beyond our ju-
 risdiction to review.
Case: 20-1200          Document: 39    Page: 7   Filed: 12/21/2020




 TIPPITT   v. WILKIE                                           7



 respect to the direct service connection claim, we vacate-in-
 part and remand.
   DISMISSED-IN-PART, VACATED-IN-PART AND
                 REMANDED
                               COSTS
     No costs.